Title: Thomas Jefferson to Joseph Milligan, 6 January 1817
From: Jefferson, Thomas
To: Milligan, Joseph


          
            Dear Sir
            Monticello Jan. 6. 17.
          
          Your favor of Dec. 29. came to hand last night, and I am very much relieved by it’s reciept. your long silence had reduced me to despair, which would have been quieted had you sent me earlier the candid explanation you have now given, inasmuch as it would have let me understand the real ground of the delay. I am happy however that you have begun, and that it will be your interest to get it through without any intermission. your proof sheet shall never rest with me more than one day. this 1st proof sheet induces me to recommend more attention to the stopping, or pointing, and a more correct system for that. I am glad you are surmounting your difficulties and wish you every possible success.
          
            Th: Jefferson
          
        